Citation Nr: 1607143	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE
 
What evaluation is warranted for left knee disability, status post total replacement, from December 1, 2012?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
INTRODUCTION
 
The Veteran served on active duty from June to November 1980 and from January 1983 to July 2005. 
 
This matter initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  
 
In March 2012, the Veteran testified before the undersigned.  A transcript of the hearing is of record.  
 
In June 2012, the Board, in pertinent part, denied entitlement to higher initial rating for left knee arthritis from August 1, 2005 to October 17, 2011, and remanded the question of entitlement to a rating higher than 30 percent from December 1, 2012. After remanding the case for further development, in November 2013 the Board denied the claim of entitlement to a rating higher than 30 percent from December 1, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a joint motion for remand.  The Board remanded the claim in September 2014 for development consistent with the Court's order.  The directives of this remand were not fulfilled and the Board again remanded the case in April 2015.  
 
 
FINDINGS OF FACT
 
1.  Since December 1, 2012, left knee disability, status post total replacement, has not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.   
 
2.  Since December 1, 2012, left knee disability, status post total replacement has been manifested by extension limited to 25 degrees.  
 

CONCLUSION OF LAW
 
The criteria for a 40 percent rating for a left knee disability, status post total replacement, from December 1, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5055, 5261 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA) 

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
The Veteran appeals the denial of a rating higher than 30 percent for a left knee disability, status post total replacement since December 1, 2012.  His left knee disability is rated under Diagnostic Code 5010-5055.  Diagnostic Code 5010 addresses traumatic arthritis. Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5010.  By definition arthritis is inflammation of a joint.  Given that the bony knee joint has been replaced with a prosthetic knee there is no possibility that the prosthetic knee is disabled due to arthritis.
 
Under Diagnostic Code 5055, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.
 
Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).
 
The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990  (2005).
 
Based on the evidence presented, the Board finds against entitlement to a rating higher than 30 percent disabling for left knee disability, status post total replacement since December 1, 2012 under the provisions of Diagnostic Code 5055.  In this regard, in the August 2013 VA examination, flexion of the left knee was to 75 degrees with objective evidence of painful motion at 70 degrees.  Left knee extension was limited to 25 degrees.  After repetitive testing, left knee flexion was limited to 65 degrees.  There was less movement than normal, pain on movement and disturbance of locomotion after repetitive use.  The Veteran reported that during a flare-up there was additional loss of range of knee motion due to pain, with left knee extension indicated as 0 degrees (i.e., there was full extension) and flexion limited to 60 degrees.  There was tenderness or pain on palpation.  Muscle strength testing was 5/5 in flexion and extension.  All joint stability tests were normal and shin splints were noted.  The examiner indicated that the Veteran occasionally used a brace and regularly used a cane.  The Veteran's left knee disability was noted to impact his ability to climb up and down stairs, limit prolonged standing and walking, and prevent squatting and kneeling.  The examiner found that the results were consistent with "intermediate degrees of residual weakness, pain or limitation of motion."
 
In December 2014, the VA examiner noted that on review of the August 2013 examination the Veteran had a limitation of flexion to 75 degrees and that extension was 25 degrees short of full.  Although these were very limited, the examiner stated that the Veteran had full strength of 5/5, and that he could not say that the appellant's left knee disorder could be characterized as manifested by severe painful motion or weakness in the affected extremity.  On review of the VA medical records, the VA examiner noted that a recent orthopedic examination in November 2014 showed the Veteran's left knee condition had improved since his August 2013 examination to include findings of painless range of motion 0-120 degrees.  
 
In an October 2015 addendum, the VA examiner who conducted the August 2013 examination clarified that "intermediate"  was defined as occurring at the middle place, stage or degree between extremes.  He stated that the degrees of extremes in range of motion of the knee were 0 to 140 degrees .  The middle or intermediate degree of motion is 70 degrees which is what the Veteran's range of motion was noted to be.  The appellant showed  no objective evidence of residual weakness and his strength in both knees were normal; 5/5 on flexion and extension he noted.  
 
The examination findings regarding the left knee do not show severe painful motion or weakness warranting a rating higher than 30 percent under Diagnostic Code 5055.  While the Veteran reports painful motion, there is no objective evidence of residual weakness and his strength in his left knee was normal.  At most, examination reveals forward flexion limited to 60 degrees during a flare up and extension limited to 25 degrees.  The Board acknowledges that the Veteran has complained of left knee pain, however, neither the lay or medical evidence reflects severe painful motion or weakness as to warrant the next higher rating under Diagnostic Code 5055. 
 
The Veteran's left knee disability is also rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under this diagnostic code, degenerative or traumatic arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  
 
As noted there is no evidence that since December 1, 2012, that the appellant's left knee has been disabled by arthritis.  Still, the Board will look at Diagnostic Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  
 
Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to 30 degrees.  A 50 percent rating is assigned if extension is limited to 45 degrees or greater.  Id.
 
The evidence shows flexion is at most limited to 60 degrees which results in a noncompensable rating under Diagnostic Code 5260.  The Board notes, however, that extension limited to 25 degrees has been shown by the record.  The Board finds that limitation of extension to 25 degrees is sufficient for a 40 percent rating under Diagnostic Code 5261.  The Board notes, however, that even when considering pain, extension that is limited to 45 degrees or less has not been shown.  Therefore, entitlement to a rating higher than 40 percent under Diagnostic Code 5261 is not warranted.  Accordingly, a rating of 40 percent, but no higher, for limitation of extension of the left knee is warranted since December 1, 2012. 38 C.F.R. § 4.7.
 
As there is no evidence of left knee ankylosis, the Veteran is not entitled to a higher rating under Diagnostic Code 5256.  As joint stability testing revealed normal findings the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability, notwithstanding his occasional use of a brace and regular use of a cane.  There is no evidence of a dislocated semilunar cartilage or impairment of the tibia or fibula to warrant a separate or higher rating under Diagnostic Codes 5258 and 5262.
 
The Board has considered whether a separate compensable rating is warranted for scarring on the left knee.  Examination in August 2013 revealed scarring of the left knee.  The examiner, however, noted that the scars were not painful and/or unstable, nor was the total area of all related scars greater than 39 square cm (6 square inches).  The Board finds that the above evidence does not warrant a separate compensable rating for scarring.  At no time during this appeal has the scars been of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.
 
The Veteran has presented competent testimony regarding the nature and extent of his disability to include his reports of pain and functional limitations.  The Board has also considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay nor the medical evidence, however, reflects that the requirements for a rating higher than 40 percent have been met.  The Board assigns greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record. 
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a rating higher than 40 percent for his disability.  
 
The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The effects of his disability, including painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
 

ORDER
 
Entitlement to a rating of 40 percent for a left knee disability, status post total replacement, from December 1, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.  
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


